Citation Nr: 1221224	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-07 786	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left wrist disability.

3.  Entitlement to service connection for left hand disability.

4.  Entitlement to service connection for bilateral foot disability other than hallux valgus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for a disability characterized by shortness of breath, claimed as lung disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 2002.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss, tinnitus, tension headaches, bronchitis, eczema, bilateral pes planus, a ganglion cyst of the left hand, and residuals of a left wrist injury; denied entitlement to a TDIU; and granted service connection for bilateral hallux valgus, sinusitis, and pseudofolliculitis barbae.  

In December 2010, the Board denied service connection for bilateral hearing loss and skin disability, denied increased evaluations for bilateral hallux valgus, and granted service connection for headaches, and granted increased evaluations for sinusitis and pseudofolliculitis barbae.  The remaining claims, which are listed above, were remanded for further development and are currently before the Board.

Throughout the course of the appeal, the Veteran has complained of shortness of breath as his predominant symptom of the originally claimed lung disability.  The medical evidence of record has suggested that this symptom is related to a cardiac disability and not a respiratory disability.  As an appellant's claim is presumed to be based on his symptoms and not limited to a specific diagnosis, the Board has recharacterized the Veteran's claim as a claim of service connection for a disability characterized by shortness of breath.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This change is reflected on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As noted in the December 2010 Board decision and remand, the record raises a claim of service connection for right hand and/or wrist disability.  While addressed by the medical examiner, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Additionally, the Board notes that the medical evidence of record suggests that the Veteran's breathing difficulties may be linked to either his service connected sinusitis or hypertension.  To the extent that the breathing symptoms reported in conjunction with the Veteran's claim for a disability characterized by shortness of breath may instead be an additional symptom of a currently service connected disability (sinusitis or hypertension), this issue is likewise referred to the AOJ for clarification and appropriate action.

The issues of entitlement to service connection for a left wrist and hand disability and a disability characterized by shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's tinnitus is related to his military service.

2.  The Veteran's bilateral pes planus pre-existed service, did not increase in severity during service, and was not permanently worsened beyond its natural progress by the Veteran's military service.  Likewise, the competent and credible evidence does not show that the Veteran has a foot disability, other than hallux valgus, that is related to his military service.

3.  The evidence of record does not show that the Veteran has had any periods of unemployability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A bilateral foot disability, other than hallux valgus, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, August 2004 and June 2005 letters informed the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  However, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has considered whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for TDIU benefits.  In this case, the Veteran has reported that his disabilities make him unable to maintain consistent employment.  See August 2004 statement.  The Veteran has not reported any actual periods of unemployability, and when specifically asked at examinations, he has reported that he was employed.  In an April 2012 statement, the Veteran acknowledged that he was employed; although service connected disabilities interfered with that employment.  

In a June 2005 notice letter, the Veteran was asked to complete and return a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  The record does not show that he completed the VA Form 21-8940.  Inasmuch as there is no evidence of unemployability, an examination or opinion is not required to determine whether service connected disabilities cause unemployability.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran expressed dissatisfaction with the original VA examinations in his correspondence with the Board.  See e.g., July 2008 statement, February 2009 VA Form 9.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, further examinations were ordered in the Board's December 2010 remand.

In compliance with the Board's December 2010 remand, VA provided the Veteran with a medical examination in February 2011 for his feet, the examiner performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, the examination is adequate for VA purposes.  Thus VA has complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the June 2005 VA audiology examination noted the Veteran's complaints of mild, occasional tinnitus.  Therefore, the current disability requirement has been met. 

The service treatment records do not contain a diagnosis of, reports of, or treatment for tinnitus, nor are manifestations of tinnitus otherwise documented shown in service.  His May 2002 separation examination is likewise silent with regard to tinnitus, but did note some loss of hearing.  At his June 2005 VA examination, the Veteran reported military noise exposure.  This is confirmed by the Veteran's May 2002 hearing conservation chart, which states that the Veteran was routinely noise exposed.  Based on the foregoing, the in-service injury requirement is satisfied. 

Thus, the sole remaining question is whether the current tinnitus is related to the Veteran's in-service noise exposure.  The July 2011 VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was related to his military service, to include noise exposure.  In reaching this conclusion, the examiner noted the in-service noise exposure and the greater than normal variability of the Veteran's audiogram results in service.  The Board finds this opinion more probative that the June 2005 VA examination that found no medical nexus for tinnitus based on a lack of current hearing loss.  Accordingly, the evidence is in favor of the grant of service connection for tinnitus. 

Bilateral Foot Disability (other than hallux valgus)

As noted in the introduction, the Veteran is currently service connected for bilateral hallux valgus.  As such, the Board will address whether the Veteran has any other foot disability for which service connection should be granted.

The medical evidence of record also shows bilateral pes planus.  See September 2005 VA examination, November 2008 VA examination, February 2011 VA examination.  No additional foot disability is found.

The Veteran's December 1979 entrance examination noted pes planus.  As pes planus was noted when examined, accepted, and enrolled for service, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran may nevertheless be service connected for any aggravation of the preexisting pes planus if there was an increase in disability during his military service, unless the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this case, the evidence does not demonstrate that pes planus increased in severity during service.  The Veteran's May 2002 separation examination notes mild foot disabilities, including hallux valgus and pes planus.  At that time, the Veteran denied foot trouble.  The June 2011 examiner relied in part on these findings when opining that the Veteran's preexisting pes planus was not at least as likely as not aggravated in service beyond the normal progression of the disease.

The Veteran has alleged that his pes planus became worse due to military service on account of poor footwear and prolonged standing.  See e.g., VA Form 9.  The Veteran is competent to describe his duties in-service and to provide lay evidence of an increase in disability during service.  

The Veteran's recent reports of increasing symptomatology in service, are contrary to his denial of foot trouble at the time of his separation examination.  During hospitalization for unrelated conditions in 2004, the Veteran was given a general physical examination, but no abnormal findings were recorded with regard to the feet.  Given the contradictory contemporaneous evidence, including his reports, the statements regarding increased symptomatology in service are not deemed credible.  Absent a showing of increased disability in service, the Veteran's claim of service connection for aggravation of bilateral pes planus must fail.  Reasonable doubt does not arise and the claim is denied.

TDIU

Total disability ratings for compensation may be assigned, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A claim for TDIU by a veteran whose total combined rating for service-connected disabilities does not meet the threshold percentage requirements may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  See Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)(holding that the test is whether a particular job is realistically within the physical and mental capabilities of the claimant).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age or non-service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has stated that migraines and an inability to stand for short periods left him unable to sustain consistent employment.  See August 2004 Statement, July 2005 statement.  Despite this, the Veteran reported fulltime employment at the time of his recent examinations and acknowledged being employed in his April 2012 statement.  

At the February 2011 VA Foot Examination he reported that he had been employed full time as a contracting officer for the past 5 to 10 years.  At the September 2011 Respiratory Examination he reported that he had been employed full time in his current position in acquisitions and contracting at a Federal agency for the past 1 to 2 years.  There is no indication that this employment was marginal.  

While the Veteran has reported that his service connected disabilities interfere with his employment and cause him to miss time from work, a TDIU requires that the service connected disabilities preclude gainful employment.  38 C.F.R. § 4.16(a).

As noted above, the Veteran has not reported any specific periods of unemployment due to service connected disabilities.  There is no other evidence of unemployability since service.  Therefore, the evidence is against a finding of unemployability.  This is an essential element of the claim for TDIU.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

For the foregoing reasons, the evidence is against the award of TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral foot disability other than hallux valgus is denied.

A total disability rating based on individual unemployability (TDIU) is denied.


REMAND

Left Hand and Wrist Disability

The Board previously remanded these claims to afford the Veteran a VA examination and to obtain an opinion as to the etiology of any current disabilities and their relationship to service.  It was pointed out that a left ganglion cyst was reported in service treatment records and an opinion was specifically sought with regard to the relationship between that abnormality and any current hand or wrist disability.

The Veteran was afforded a VA examination in May 2011.  The examiner noted review of the claims folder, but apparently relied on the Veteran's reports that he had not had a left ganglion cyst in service.  The examiner opined that the current left hand disability was unrelated to a left ganglion cyst in service because the Veteran had not had such a cyst.  Apparently for this reason the examiner concluded that the current wrist and hand disability was related to a post-service injury.

The opinion is inadequate because it is based on an inaccurate history.  Nieves-Rodriquez v. Peake, 22 Vet App 295 (2008).  Service treatment records show that on examination for separation from service May 2002, the Veteran was found to have a cyst on the left hand.  On another examination report in May 2002, it was noted that there was a ganglion at the base of the left thumb.

The Veteran's service treatment records show treatment for acute bronchitis in March 1984.  In his July 2005 statement, the Veteran stated that his bronchitis affected him more as he aged.  Throughout the appeals period, the Veteran has repeatedly complained of shortness of breath.  Despite this, the evidence of record does not show that the Veteran has chronic bronchitis or another lung disability.  Instead, the medical evidence of record suggests that the Veteran's breathing difficulties may be linked to a cardiac condition.  As yet, the Veteran has not undergone a VA cardiac examination in conjunction with this claim.  The Board finds that such an examination is necessary to adequately address the Veteran's claimed symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current left hand or wrist disability is related to service.  Preferably, the examination should be conducted by someone who has not previously examined him.

The examiner should review the claims folder and any relevant records in Virtual VA.

The examiner should specifically note the findings of left ganglion or hand cyst on the May 2002 service department examinations.

The examiner should opine as to whether the current left hand or wrist disabilities (identified as arthritis and fracture residuals) are related to a disease or injury in service, including the identified cyst.

The examiner should provide reasons for the opinion.

The examiner should consider the Veteran's reports, including reports of a continuity of symptoms; as well as the reports of a post-service left wrist injury.

If the Veteran's reports are rejected, the examiner must provide reasons for doing so.

The absence of supporting evidence in treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided.


2.  Schedule the Veteran for a VA cardiac examination to determine whether his has any cardiac disability associated with his complaints of shortness of breath.

The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner.

a.  The examiner should identify any cardiac disabilities found.

b.  For all disabilities identified, the examiner should opinion whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is associated with shortness of breath and/or otherwise attributable to the Veteran's active service.

c.  The examiner should provide reasons for the opinion.

d.  The reasons for the opinion should include consideration of the Veteran's reports.

e.  If the Veteran's reports are rejected, the examiner must provide reasons for doing so.

The absence of supporting evidence in treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

f.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided.

2.  If any of the benefits sought are not granted, the issue a supplemental statement of the case before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


